        Case 1:19-cv-08076-RA-BCM Document 98 Filed 07/20/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- x                        7/20/20
 EFCG, INC.,                           :
                                       : 1:19-cv-08076(RA)(BCM)
                          Plaintiff,   :
                                       : STIPULATED
                                       : PROTECTIVE ORDER
                - against -            :
                                       :
 AEC ADVISORS, LLC, ANDREJ AVELINI,    :
 JOSHUA LAHRE, TYLER ALBRIGHT,         :
 JOSEPH SMETONA,                       :
                                       :
                          Defendants.  :
-------------------------------------- x

       The Court having found that good cause exists for issuance of an appropriately tailored

 confidentiality order governing the pre-trial phase of this action, and the parties having stipulated

 to the following provisions, it is hereby ORDERED that any person subject to this Order –

 including without limitation the parties to this action, their attorneys, representatives, agents,

 experts and consultants, acting as such, all third parties providing discovery in this action, and all

 other interested persons with actual or constructive notice of this Order shall adhere to the

 following terms, upon pain of contempt:

       1.       This stipulation is being entered into to facilitate the production, exchange and

discovery of documents and information that the Parties and, as appropriate, non-parties, agree

merit confidential treatment (hereinafter the “Documents,” “Testimony,” or “Discovery Material”).

       2.       Any Party or, as appropriate, non-party, may designate Documents produced, or

Testimony given, in connection with this action as “Confidential Information” or “Attorneys’ Eyes

Only Information,” either by notation on each page of the Document so designated, statement on




                                                   1
        Case 1:19-cv-08076-RA-BCM Document 98 Filed 07/20/20 Page 2 of 12



the record of the deposition, or written advice to the respective undersigned counsel for the Parties

hereto, or by other appropriate means.

       3.      As used herein:

       (a)     “Confidential Information” shall mean all Documents and Testimony, and all

information contained therein, and other information designated as confidential, if such

Documents or Testimony contain trade secrets, proprietary business information, competitively

sensitive information or other information the disclosure of which would, in the good faith

judgment of the Party or, as appropriate, non-party designating the material as confidential, be

detrimental to the conduct of that Party’s or non-party’s business or the business of any of that

Party’s or non-party’s customers or clients.

       (b)     “Attorneys Eyes Only” information means “Confidential Information” that is of

such a private, sensitive, competitive or proprietary nature that disclosure to persons other than

those identified in paragraph 6 below is highly likely to cause significant harm to the business or

competitive position of the Producing Party's business.

       (c)     “Producing Party” shall mean the Parties to this action and any non-parties

producing “Confidential Information” or “Attorneys’ Eyes Only Information” in connection with

depositions, document production or otherwise, or the Party or non-party asserting the

confidentiality privilege, as the case may be.

       (d)     “Receiving Party” shall mean the Parties to this action and/or any non-party

receiving “Confidential Information” or “Attorneys’ Eyes Only Information” in connection with

depositions, document production, subpoenas or otherwise.

       4.      The Receiving Party may at any time prior to the trial of this action notify the

Producing Party in writing that the Receiving Party does not concur in the designation of a

                                                  2
        Case 1:19-cv-08076-RA-BCM Document 98 Filed 07/20/20 Page 3 of 12



document or other material as Confidential Information or Attorneys’ Eyes Only Information. If

agreement cannot be reached within seven (7) days, counsel for all affected persons shall request a

joint telephone call with the Court to obtain a ruling.

       5.        Except with the prior written consent of the Producing Party or by Order of the

Court, Confidential Information shall not be furnished, shown or disclosed to any person or entity

except to:

       (a)     personnel of the Parties actually engaged in assisting in the preparation of this

action for trial or other proceeding herein and who have been advised of their obligations

hereunder;

       (b)     counsel for the Parties to this action and their associated attorneys, paralegals, and

other professional and non-professional personnel (including support staff and outside copying

services) who are directly assisting such counsel in the preparation of this action for trial or other

proceeding herein, are under the supervision or control of such counsel, and who have been

advised by such counsel of their obligations hereunder;

       (c)     expert witnesses or consultants retained by the Parties or their counsel to furnish

technical or expert services in connection with this action or to give testimony with respect to the

subject matter of this action at the trial of this action or other proceeding herein; provided,

however, that such Confidential Information or Attorneys’ Eyes Only Information is furnished,

shown or disclosed in accordance with paragraph 8 hereof;

       (d)     the Court and its staff;

       (e)     an officer before whom a deposition is taken, including stenographic reporters and

any necessary secretarial, clerical or other personnel of such officer;



                                                   3
        Case 1:19-cv-08076-RA-BCM Document 98 Filed 07/20/20 Page 4 of 12



       (f)     trial and deposition witnesses, if furnished, shown or disclosed in accordance with

paragraphs 10 and 11, respectively, hereof; and

       (g)     any other person agreed to by the Producing Party.

       6.      Except with the prior written consent of the Producing Party or by Order of the

Court, Attorneys’ Eyes Only Information shall not be furnished, shown or disclosed to any person

or entity except those identified in paragraphs 5(b) – 5(g), above.

       7.      Confidential Information or Attorneys’ Eyes Only Information shall be utilized by

the Receiving Party and its counsel only for purposes of this litigation and for no other purposes.

       8.      Before any disclosure of Confidential Information or Attorneys’ Eyes Only

Information is made to an expert witness or consultant pursuant to paragraph 5(c) or 6 hereof,

counsel for the Receiving Party making such disclosure shall provide to the expert witness or

consultant a copy of this Protective Order and obtain the expert’s or consultant’s written agreement,

in the form of Exhibit A attached hereto, to comply with and be bound by its terms. Counsel for

the Receiving Party obtaining the certificate shall supply a copy to counsel for the other Parties at

the time designated for expert disclosure, except that any certificate signed by an expert or

consultant who is not expected to be called as a witness at trial is not required to be supplied.

       9.      All depositions shall presumptively be treated as Confidential Information and

subject to this Protective Order during the deposition and for a period of fifteen (15) days after a

transcript of said deposition is received by counsel for each of the Parties. At or before the end of

such fifteen-day period, the deposition shall be classified appropriately.

       10.     Should the need arise for any Party or, as appropriate, non-party, to disclose

Confidential Information or Attorneys’ Eyes Only Information during any hearing or trial before

the Court, including through argument or the presentation of evidence, such Party or, as

                                                  4
        Case 1:19-cv-08076-RA-BCM Document 98 Filed 07/20/20 Page 5 of 12



appropriate, non-party may do so only after taking such steps as the Court, upon motion of the

Producing Party, shall deem necessary to preserve the confidentiality of such Confidential

Information or Attorneys’ Eyes Only Information.

       11.     This Protective Order shall not preclude counsel for any Party from using during

any deposition in this action any Documents or Testimony which has been designated as

“Confidential Information” or Attorneys’ Eyes Only Information under the terms hereof. Any

deposition witness who is given access to Confidential Information or Attorneys’ Eyes Only

Information shall, prior thereto, be provided with a copy of this Protective Order and shall execute

a written agreement, in the form of Exhibit A attached hereto, to comply with and be bound by its

terms. Counsel for the Party obtaining the certificate shall supply a copy to counsel for the other

Parties and, as appropriate, a non-party that is a Producing Party. In the event that, upon being

presented with a copy of the Protective Order, a witness refuses to execute the agreement to be

bound by this Protective Order, the Court shall, upon application, enter an order directing the

witness’s compliance with the Protective Order.

       12.     A Party may designate as Confidential Information or Attorneys’ Eyes Only

Information subject to this Protective Order any document, information, or deposition testimony

produced or given by any non-party to this case, or any portion thereof. In the case of Documents,

produced by a non-party, designation shall be made by notifying all counsel in writing of those

documents which are to be stamped and treated as such at any time up to fifteen (15) days after

actual receipt of copies of those documents by counsel for the Party asserting the confidentiality

privilege. In the case of deposition Testimony, designation shall be made by notifying all counsel

in writing of those portions which are to be stamped or otherwise treated as such at any time up to

fifteen (15) days after the transcript is received by counsel for the Party (or, as appropriate, non-

                                                   5
        Case 1:19-cv-08076-RA-BCM Document 98 Filed 07/20/20 Page 6 of 12



party) asserting the confidentiality. Prior to the expiration of such fifteen (15) day period (or until

a designation is made by counsel, if such a designation is made in a shorter period of time), all

such Documents and Testimony shall be treated as Confidential Information.

        13.     Notwithstanding the designation of material as “Confidential” or “Attorneys’ Eyes

Only” in discovery, there is no presumption that so-designated material will be filed with the Court

under seal. The parties shall follow § 3 of Judge Moses’s Individual Practices with respect to

pretrial requests for filing under seal.

        14.     All persons are hereby placed on notice that the Court is unlikely to seal or

otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial,

even if such material was previously designated as Confidential or Attorneys’ Eyes Only or sealed

during pretrial proceedings.

        15.     Any person receiving Confidential Information or Attorneys’ Eyes Only

Information shall not reveal or discuss such information to or with any person not entitled to

receive such information under the terms hereof and shall use reasonable measures to store and

maintain the Confidential Information or Attorneys’ Eyes Only Information so as to prevent

unauthorized disclosure.

        16.     Any document or information that may contain Confidential Information or

Attorneys’ Eyes Only Information that has been inadvertently produced without identification as to

its “confidential” nature as provided in paragraphs 2 and/or 12 of this Protective Order, may be so

designated, at any time prior to the trial of this action, by the Party asserting the confidentiality

privilege by written notice to the undersigned counsel for the Receiving Party identifying the

document or information as “confidential” within a reasonable time following the discovery that

the document or information has been produced without such designation.

                                                   6
        Case 1:19-cv-08076-RA-BCM Document 98 Filed 07/20/20 Page 7 of 12



       17.     Extracts and summaries of Confidential Information or Attorneys’ Eyes Only

Information shall also be treated as confidential in accordance with the provisions of this

Protective Order.

       18.     The production or disclosure of Confidential Information or Attorneys’ Eyes Only

Information shall in no way constitute a waiver of each Producing Party’s right to object to the

production or disclosure of other information in this action or in any other action. Nothing in this

Protective Order shall operate as an admission by any Party or non-party that any particular

document or information is, or is not, confidential. Failure to challenge a Confidential Information

or Attorneys’ Eyes Only Information designation shall not preclude a subsequent challenge thereto.

       19.     This stipulation is entered into without prejudice to the right of any Party or non-

party to seek relief from, or modification of, this Protective Order or any provisions thereof by

properly noticed motion to the Court or to challenge any designation of confidentiality as

inappropriate under the applicable law.

       20.     Nothing herein shall be deemed to waive any privilege recognized by law, or shall

be deemed an admission as to the admissibility in evidence of any facts or documents revealed in

the course of disclosure.

       21.     If, in connection with this litigation, and despite having taken reasonable steps to

 prevent the disclosure of information that it claims is subject to a claim of attorney client

 privilege, attorney work product protection, or other applicable privilege, a Producing Party

 inadvertently discloses information subject to a claim of attorney-client privilege, attorney work

 product protection, or other applicable privilege (“Inadvertently Disclosed Information”), such

 disclosure, in itself, shall not constitute or be deemed a waiver or forfeiture of any claim of



                                                  7
       Case 1:19-cv-08076-RA-BCM Document 98 Filed 07/20/20 Page 8 of 12



privilege or work product protection with respect to the Inadvertently Disclosed Information and

its subject matter.

      22.     If a disclosing person makes a claim of inadvertent disclosure, all Receiving Parties

shall, within five (5) business days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned or

destroyed.

      23.     Within five (5) business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing person shall produce a privilege log

with respect to the Inadvertently Disclosed Information.

      24.      If a Receiving Party thereafter moves the Court for an order compelling production

of the Inadvertently Disclosed Information, that motion shall be filed under seal, and shall not

assert as a ground for entering such an order the mere fact of the inadvertent production. The

disclosing person retains the burden of establishing the privileged or protected nature of any

Inadvertently Disclosed Information. Nothing in this Order shall limit the right of any party to

request an in camera review of the Inadvertently Disclosed Information.

      25.     This Protective Order may be changed by further order of this Court, and is without

prejudice to the rights of a Party to move for relief from any of its provisions, or to seek or agree

to different or additional protection for any particular material or information.

      26.     During the pendency of this case only, this Court shall retain jurisdiction over all

persons subject to this Order to the extent necessary to enforce any obligations arising hereunder

or to impose sanctions for any contempt thereof.

      27.     This Protective Order shall survive the termination of the litigation. Within sixty

(60) days after the final termination of this litigation by settlement or exhaustion of all appeals, all

                                                  8
       Case 1:19-cv-08076-RA-BCM Document 98 Filed 07/20/20 Page 9 of 12



Confidential Information and Attorneys’ Eyes Only Information produced or designated and all

reproductions thereof shall be returned to the Producing Party or, at the Receiving Party’s option,

shall be destroyed. In the event that any Receiving Party chooses to destroy physical objects and

documents, such Party shall certify in writing within sixty (60) days of the final termination of

this litigation that it has undertaken its best efforts to destroy such physical objects and

documents, and that such physical objects and documents have been destroyed to the best of its

knowledge. Notwithstanding anything to the contrary, counsel of record for the Parties may

retain one copy of documents constituting work product, a copy of pleadings, motion papers,

discovery responses, deposition transcripts and deposition and trial exhibits. This Stipulation shall

not be interpreted in a manner that would violate any applicable rules of professional conduct.

Nothing in this Stipulation shall prohibit or interfere with the ability of counsel for any Receiving

Party, or of experts specially retained for this case, to represent any individual, corporation, or

other entity adverse to any Party or non-party or their affiliate(s) in connection with any other

matter.

      28.     If a Receiving Party is called upon to produce Confidential Information or

Attorneys’ Eyes Only Information in order to comply with a court order, subpoena, or other

direction by a court, administrative agency, or legislative body, the Receiving Party from which

the Confidential Information or Attorneys’ Eyes Only Information is sought shall (a) give written

notice by overnight mail and either email or facsimile to the counsel for the Producing Party

within five (5) business days of receipt of such order, subpoena, or direction, and (b) give the

Producing Party five (5) business days to object to the production of such Confidential

Information or Attorneys’ Eyes Only Information, if the Producing Party so desires.

Notwithstanding the foregoing, nothing in this paragraph shall be construed as requiring any Party

                                                  9
       Case 1:19-cv-08076-RA-BCM Document 98 Filed 07/20/20 Page 10 of 12



 to this stipulation to subject itself to any penalties for noncompliance with any court order,

 subpoena, or other direction by a court, administrative agency, or legislative body.

       29.     This stipulation may be signed in counterparts, which, when fully executed, shall

 constitute a single original, and electronic signatures shall be deemed original signatures.

 SO STIPULATED.



 O’HARE PARNAGIAN LLP                                   LAW OFFICE OF GLENN J.
                                                        CHRISTOFIDES


 By: /s/Robert A. O’Hare Jr.______________              By: /s/ Glenn J. Christofides___________
     Robert A. O’Hare Jr.                                   Glenn J. Christofides
     Michael Zarocostas                                     Dennis J. Monaco

 20 Vesey Street, Suite 300                             12 Del Mar Way
 New York, NY 10007                                     Monroe, New Jersey 08831
 (212) 425-1401                                                   --
 (212) 425-1421 (f)                                     20 West Lake Drive
 rohare@ohareparnagian.com                              Tuxedo Park, New York 10987
                                                        (732) 609-7187
 Attorneys for Plaintiff EFCG, Inc.                     gjctax@outlook.com

                                                        Attorneys for Defendants
                                                        AEC Advisors LLC, Andrej Avelini, Joshua
                                                        Lahre, Tyler Albright, and Joseph Smetona

Dated: July17, 2020                                    Dated: July 17,2020

                                                             SO ORDERED.



                                                             _____________________________
                                                             BARBARA MOSES
                                                             United States Magistrate Judge
                                                                    Dated: July 20, 2020




                                                  10
        Case 1:19-cv-08076-RA-BCM Document 98 Filed 07/20/20 Page 11 of 12



                                            EXHIBIT “A”

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- x
  EFCG, INC.,                          :
                                       :                         1:19-cv-08076(RA)(BCM)
                          Plaintiff,   :
                                       :
                                       :                         AGREEMENT
                - against -            :                         WITH RESPECT TO
                                       :                         CONFIDENTIAL MATERIAL
 AEC ADVISORS, LLC, ANDREJ AVELINI,    :
 JOSHUA LAHRE, TYLER ALBRIGHT,         :
 JOSEPH SMETONA,                       :
                                       :
                          Defendants.  :
-------------------------------------- :
                                                          x

  I,
, state that:

 1.       My address is                                                                      .

 2.       My present occupation or job description is                                        .

 3.       I have received a copy of the Stipulated Protective Order (the “Protective Order”)

 entered in the above-entitled action on ____________.

 4.       I have carefully read and understand the provisions of the Protective Order.

 5.       I will comply with all of the provisions of the Protective Order.

 6.       I will hold in confidence, will not disclose to anyone not qualified under the Protective

 Order, and will use only for purposes of this action, any Confidential Information or Attorneys’

 Eyes Only Information that is disclosed to me.

 7.       I will return all Confidential Information or Attorneys’ Eyes Only Information that comes

 into my possession, and documents or things that I have prepared relating thereto, to counsel for
      Case 1:19-cv-08076-RA-BCM Document 98 Filed 07/20/20 Page 12 of 12



the party by whom I am employed or retained, or to counsel from whom I received the

Confidential Information or Attorneys’ Eyes Only Information.

8.       By acknowledging these obligations under the Protective Order, I understand that I am

submitting myself to the jurisdiction of the United States District Court for the Southern District

of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.

Dated:
